 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT

 9                       CENTRAL DISTRICT OF CALIFORNIA

10

11   ALAN TIKAL,                     )    NO. ED CV 19-1787-DMG(E)
                                     )
12                  Petitioner,      )
                                     )
13             v.                    )    JUDGMENT
                                     )
14   WARDEN FCI-1 VICTORVILLE,       )
     et al,                          )
15                                   )
                    Respondents.     )
16   ________________________________)

17

18        Pursuant to the “Order of Dismissal,” filed on this date,

19

20        IT IS ADJUDGED that the Petition is dismissed without prejudice.

21

22   DATED: November 8, 2019

23

24

25                             _________________________________
                                         DOLLY M. GEE
26                                UNITED STATES DISTRICT JUDGE

27

28
